[Cite as State v. Thompson, 2019-Ohio-2269.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                        C.A. No.      18CA011292

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ARSIE THOMPSON                                       COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   15CR092808

                                DECISION AND JOURNAL ENTRY

Dated: June 10, 2019



        CARR, Judge.

        {¶1}    Appellant, Arsie Thompson, appeals the judgment of the Lorain County Court of

Common Pleas. This Court reverses and remands.

                                                I.

        {¶2}    After a series of controlled drug buys involving a confidential informant, Lorain

police conducted a search of Thompson’s residence in November 2015. During the search of the

house located at 604 East 35th Street, Lorain, Ohio, police discovered items indicative of drug

trafficking, including money, over 100 grams of cocaine, and cell phones.

        {¶3}    On December 18, 2015, the Lorain County Grand Jury charged Thompson with a

number of offenses, including possession of drugs with major drug offender and forfeiture

specifications, as well as a bevy of trafficking charges. Thompson pleaded not guilty to the

charges at arraignment.
                                                2


       {¶4}    After successfully moving the trial court to unseal the search warrant and

supporting affidavit, Thompson filed a motion to suppress challenging the validity of the search

of his home. The State filed a brief in opposition to the motion. With leave of court, Thompson

filed an amended motion to suppress wherein he raised a number of issues, including whether the

search occurred prior to the issuance of a valid search warrant. The State also filed a brief in

opposition to the amended motion.        This matter proceeded to a hearing.      The trial court

ultimately issued a journal entry denying Thompson’s motion to suppress. In that same journal

entry, the trial court granted a motion filed by the State to amend the indictment with respect to

the date of the offense for several charges.

       {¶5}    Thompson ultimately pleaded no contest to one count of possession of drugs with

major drug offender and forfeiture specifications; one count of trafficking in drugs with major

drug offender and forfeiture specifications, four additional counts of trafficking in drugs; one

count of possession of criminal tools; and one count of possession of drug paraphernalia. The

trial court found Thompson guilty of the aforementioned offenses and imposed a total prison

sentence of 11 years along with a fine of $10,000.

       {¶6}    On appeal, Thompson raises one assignment of error.

                                               II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT DENIED MR. THOMPSON’S
       MOTION TO SUPPRESS AS IT WAS NOT SUPPORTED BY COMPETENT,
       CREDIBLE EVIDENCE. [EMPHASIS OMITTED.]

       {¶7}    In his sole assignment of error, Thompson contends that the trial court erred in

granting the motion to suppress because its decision was not supported by competent, credible

evidence.
                                                 3


       {¶8}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve

factual questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Thus, a reviewing court “must accept the trial court’s findings of fact if

they are supported by competent, credible evidence.” Burnside at ¶ 8. “Accepting these facts as

true, the appellate court must then independently determine, without deference to the conclusion

of the trial court, whether the facts satisfy the applicable legal standard.” Id., citing State v.

McNamara, 124 Ohio App.3d 706 (4th Dist.1997).

       {¶9}    The suppression hearing focused on the question of whether police obtained a

valid search warrant prior to searching Thompson’s home. The sole witness to testify at the

hearing was Officer Matthew Bonkoski of the Lorain Police Department. At the conclusion of

the suppression hearing, the trial court indicated that it would “take [the matter] under

advisement and issue an opinion.” The parties filed written closing arguments. The court issued

a journal entry denying the motion on January 17, 2018. In its journal entry, the trial court did

not set forth factual findings. Instead, the trial court indicated that it was denying the motion

“[b]ased on the evidence presented, testimony given, credibility of the witnesses, and for good

cause shown[.]”

       {¶10} Thompson raises a number of arguments in support of his assignment of error,

including that the trial court failed to make the requisite factual findings necessary to facilitate

appellate review. While the State has acknowledged that the trial court’s journal entry did not

contains findings of fact, it suggests that the record is sufficient to allow for appellate review
                                                  4


given the nature of the evidence and the fact that only one witness testified at the suppression

hearing.

       {¶11} We are compelled to sustain Thompson’s assignment of error to the extent that

the trial court failed to make adequate factual findings in support of its suppression ruling. We

have repeatedly held that “[w]hen the trial court fails to make adequate factual findings, this

Court cannot determine the extent to which the facts in the record were considered by the trial

court.” State v. Purefoy, 9th Dist. Summit No. 27992, 2017-Ohio-79, ¶ 18, citing State v. Trivett,

9th Dist. Medina No. 15CA0041-M, 2016-Ohio-8204, ¶ 8. When a trial court fails to make

factual findings in ruling on a motion to suppress, this Court must reverse and remand for the

trial court to make the requisite findings and rule on the motion in the first instance. Purefoy at ¶

18. Here, a review of the record reveals that the trial court neither stated its factual findings on

the record at the conclusion of the suppression hearing, nor set forth factual findings in its

journal entry denying Thompson’s motion to suppress. Accordingly, Thompson’s assignment of

error is sustained to the extent that the trial court failed to make factual findings in support of its

ruling. Moreover, in light of the well-delineated contours of Fourth Amendment jurisprudence,

the trial court erred when it applied a “good cause” standard in denying the motion to suppress.

This Court takes no position on the substantive legal arguments raised by Thompson challenging

the trial court’s denial of his motion.

       {¶12} The assignment of error is sustained.

                                                 III.

       {¶13} Thompson’s assignment of error is sustained. The judgment of the Lorain County

Court of Common Pleas is reversed and the cause remanded for further proceedings consistent

with this decision.
                                                 5


                                                                             Judgment reversed,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

MICHAEL J. DUFF, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.